internal_revenue_service number release date index no cc psi plr-125328-02 in re date legend taxpayer dear on date the irs issued a letter_ruling ltr to taxpayer concerning taxpayer’s responsibility for the excise_tax imposed by sec_4251 of the internal_revenue_code on amounts paid for communication services upon reconsideration in accordance with section dollar_figure of revproc_2002_1 2002_1_irb_1 the irs is revoking ltr the effective date of the revocation is date sec_6110 provides that this document may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes cc
